Citation Nr: 0002525	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C.A. Chapter 
35.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945, and from January 1950 to April 1969.  This appeal 
arises from a May 1997 rating decision from the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (RO), which denied the appellant service connection for 
the veteran's cause of death, and denied entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


FINDINGS OF FACT

1.  The veteran died at the age of 72 years in April 1997.  
The death certificate listed the immediate cause of death was 
esophageal carcinoma.

2.  At the time of his death, service connection was in 
effect for fibromyositis of the lumbosacral spine with 
arthritis, evaluated as 20 percent disabling; rotator cuff 
tear and capsulitis of the right shoulder, evaluated as 10 
percent disabling; sensorineural hearing loss, evaluated as 
10 percent disabling; and bronchial asthma, evaluated as 10 
percent disabling.  The veteran's combined service-connected 
rating was 40 percent.

3.  The record contains no competent medical evidence that 
the veteran's service-connected disabilities were either the 
principal cause of his death or a contributory cause of 
death.

4.  The record contains no competent evidence that the 
veteran had esophageal cancer during active military service.

5.  The record contains no competent medical evidence of a 
nexus between the veteran's death from esophageal cancer and 
any inservice disease or injury, to include exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Eligibility for dependent's educational assistance under 
38 U.S.C.A. Chapter 35 is not established.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(1999).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 

service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined the term "well-grounded claim" as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the Court has stated that "[t]he quality and 
quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.  The appellant contends 
that service connection is warranted for the veteran's cause 
of death as his service-connected bronchial asthma caused his 
death.  She further contends that the veteran was exposed to 
Agent Orange while in Vietnam and complications due to this 
exposure "can not be ruled out completely."  These theories 
of entitlement involve medical causation and therefore the 
appellant is required to present "competent medical evidence 
to the 

effect that the claim is 'plausible' or 'possible' . . . ." 
to establish a well-grounded claim.  Id.  

Regulations have established that a veteran who has had 
active service in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  Further regulations provide a list of diseases that 
are considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. § 
3.309(e) (1999).  Esophageal cancer is not included in the 
diseases listed.  Id.  

Service medical records are negative for any complaints or 
findings referable to esophageal carcinoma for either period 
of the veteran's service.  The veteran's January 1969 
retirement examination for his second period of service 
described his mouth, throat, lungs and chest as normal. 

VA hospitalization records indicate that the veteran was 
admitted in June 1996 with a primary diagnosis of esophageal 
carcinoma, with lymph node metastasis, anemia, and pleural 
effusion.  The veteran reported a history of a strange 
sensation of itching while swallowing since a month earlier, 
which was determined to be an esophageal mass.  An Ivor Lewis 
Esophagogastrectomy was performed which revealed poorly 
differentiated adenocarcinoma, mostly signet ring cell type.  

The death certificate indicates that the veteran died in April 
1997, at the age of 72.  The immediate cause of death was 
esophageal carcinoma, with the approximate interval between 
onset and death was reported to be 6 months.  An autopsy was 
not performed.

A May 1997 statement from the veteran's private physician R. 
Castillo, M.D., reported that the veteran had been diagnosed 
as having esophageal carcinoma which required surgery.  He 
later relapsed requiring chemotherapy and respiratory therapy.  
Dr. Castillo reported that the veteran was hospitalized and 
died due to respiratory complications.  Dr. Castillo noted 
that the degree of respiratory complications was unusual for 
esophageal carcinoma.  

Following review of the record, the appellant has not met her 
initial burden of presenting a well-grounded claim.  There is 
no indication of esophageal carcinoma in the veteran's service 
medical records, or that he was exposed to Agent Orange.  
Additionally, there is no evidence of the record that 
indicates that the veteran's service-connected disabilities, 
to include bronchial asthma, were either the principal cause 
of his death or a contributory cause of death.  The statement 
from Dr. Castillo does not relate the veteran's death to a 
service-connected disorder, to include bronchial asthma, or to 
any incident in service, to include any exposure to Agent 
Orange.

The appellant's assertion that her husband was exposed to 
herbicides is not sufficient to justify a belief by a fair 
and impartial individual that he was indeed exposed.  There 
is no evidence of record that the veteran was exposed to 
Agent Orange while in service or at any time.  Additionally, 
although the appellant contends that the veteran died due to 
his service-connected bronchial asthma, or in the 
alternative, due to exposure to Agent Orange, her statements 
are not competent evidence to establish the cause of the 
veteran's death.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit, 5 Vet. App. at 93.

The fact remains that there is no medical evidence on file 
linking the veteran's death to service or to any incident of 
service, despite the appellant's assertions that such a 
causal relationship exists.  As there is no competent 
evidence that provides the required nexus between military 
service and the cause of the veteran's death, service 
connection for the cause of the veteran's death is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

II.  Chapter 35

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a surviving spouse if a veteran 
dies from a service-connected disability or has a total 
disability permanent in nature or is missing in action or is 
captured or forcibly detained by a foreign government.  38 
U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

As detailed above, service connection for the cause of the 
veteran's death is not in order.  Therefore, in this case, it 
has been determined that the veteran did not die of a 
service-connected disability.  Additionally, a review of the 
record shows that the veteran did not have a total disability 
permanent in nature resulting from a service-connected 
disability and he did not die while a disability so evaluated 
was in existence.  Further review reveals that at the time of 
the appellant's application, the veteran was not missing in 
action or captured or detained by a hostile force or 
government.  Therefore, the criteria for Chapter 35 
educational assistance benefits have not been met.  Id.  

Accordingly, the appellant is not eligible for educational 
assistance under Chapter 35, Title 38, United States Code as 
a matter of law.  Id.; Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

